Case 3:18-cr-00031-RLY-MPB Document 56 Filed 01/15/20 Page 1 of 1 PageID #: 264




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            EVANSVILLE DIVISION

 UNITED STATES OF AMERICA,                       )
                                                 )
                            Plaintiff,           )
                                                 )
                       v.                        )     No. 3:18-cr-00031-RLY-MPB
                                                 )
 JOHN P. HONNIGFORD,                             ) -01
                                                 )
                            Defendant.           )


                         Courtroom Minutes for January 15, 2020

                        Before the Hon. Richard L. Young, Judge

         Comes now the government by AUSA Todd Shellenbarger, the defendant appears
 in person and by retained counsel Michael Keating, the USPO is represented by Lisa Hunt
 for the sentencing of the defendant.

       The parties advise there are no matters in dispute regarding the presentence report.

       The court now sentences the defendant.

       The defendant is released on conditions previously imposed.




 Copies: All counsel of record
       U.S. Probation
       U.S. Marshal
